           Case 5:21-cv-04807-EJD Document 38 Filed 06/23/21 Page 1 of 3




 1   Patrick H. Peluso
 2   ppeluso@woodrowpeluso.com
     Woodrow & Peluso, LLC
 3   3900 East Mexico Ave., Suite 300
     Denver, Colorado 80210
 4   Telephone: (720) 213-0675
     Facsimile: (303) 927-0809
 5

 6   [Additional counsel appearing on signature page]

 7   Attorneys for Plaintiff

 8
 9

10                               UNITED STATES DISTRICT COURT
                           FOR THE NORTHERN DISTRICT OF CALIFORNIA
11

12
      CLINT ENGELBRETSON, individually and                Case No. 5:21-cv-04807-EJD
13    on behalf of all others similarly situated,
14                                    Plaintiff,
                                                          NOTICE OF VOLUNTARY DISMISSAL
15    v.
16    BAGELCODE USA, INC., a Washington
      corporation; GOOGLE LLC, a Delaware
17    limited liability company; and GOOGLE
      PAYMENT CORP., a Delaware corporation,
18
                                      Defendants.
19

20

21
           Plaintiff Clint Englebretson hereby dismisses his lawsuit against Defendants Bagelcode
22
     USA, Inc., Google, LLC, and Google Payment Corp. without prejudice. Plaintiff’s case was filed
23
     in the Western District of Washington, case number 21-cv-00296, and transferred to the Northern
24
     District of California as part of MDL 3001.
25
           Federal Rule of Civil Procedure 41(a)(1) provides, in relevant part:
26
           (a) Voluntary Dismissal.
27
           (1) By the Plaintiff.
28
      Notice of Voluntary Dismissal
                                                    -1-
          Case 5:21-cv-04807-EJD Document 38 Filed 06/23/21 Page 2 of 3




 1         (A) Without a Court Order. Subject to Rules 23(e), 23.1(c), 23.2 and 66 and any

 2         applicable federal statute, the plaintiff may dismiss an action without a court order by

 3         filing:

 4               (i) a notice of dismissal before the opposing party serves either an answer or a

 5               motion for summary judgment; or

 6               (ii) a stipulation of dismissal signed by all parties who have appeared.

 7               (B) Effect. Unless the notice or stipulation states otherwise, the dismissal is

 8               without prejudice. But if the plaintiff previously dismissed any federal- or state-
 9               court action based on or including the same claim, a notice of dismissal operates

10               as an adjudication on the merits.

11         In this case, Defendants have neither answered Plaintiff’s Complaint nor served a motion for

12   summary judgment. In addition, no class has been certified in this matter so Rule 23’s exceptions

13   do not apply. Likewise, this case does not involve any Receiver so as to implicate Rule 66.

14         Accordingly, Plaintiff hereby dismisses these proceedings in accordance with Rule

15   41(a)(1)(i) without prejudice.

16

17
     Dated: June 23, 2021                            CLINT ENGELBRETSON, individually and on
18                                                   behalf of all others similarly situated,

19
                                                     By: /s/ Patrick H. Peluso
20
                                                             One of Plaintiff’s Attorneys
21
                                                     Steven L. Woodrow*
22                                                   swoodrow@woodrowpeluso.com
                                                     Patrick H. Peluso*
23                                                   ppeluso@woodrowpeluso.com
                                                     Woodrow & Peluso, LLC
24
                                                     3900 East Mexico Ave., Suite 300
25                                                   Denver, Colorado 80210
                                                     Telephone: (720) 213-0675
26                                                   Facsimile: (303) 927-0809
27                                                   Attorneys for Plaintiff and the Class
28
      Notice of Voluntary Dismissal
                                                     -2-
         Case 5:21-cv-04807-EJD Document 38 Filed 06/23/21 Page 3 of 3




                                        * Pro Hac Vice
 1

 2

 3

 4

 5

 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     Notice of Voluntary Dismissal
                                       -3-
